JANUARY 20, 2015
                               PD-0032-15
                           CASE NO. 14-13-01043-CR
STATE OF TEXAS                       § IN THE FOURTEENTH


VS.                                  §   COURT OF APPEALS


TONY MERLOS                           § SITTING IN HOUSTON,
                          MOTION TO EXTEND TIME TO
                   FILE PETITION FOR DISCRETIONARY REVIEW
TO THE HONORABLE JUDGES OF SAID COURT:


          Now comes TONY MERLOS, appellant in the above styled
and numbered cause, and moves for an extension of time
of 30 days to file a petition for discretionary review,
and for good cause shows the following:


                                    I.

      This case is on appeal from the 155th Judicial
District Court of Austin County, Texas.
                                         II.

      The case below was styled the STATE OF TEXAS V. TONY

MERLOS and numbered 2011R-0105.
                                     III.
      Appellant was convicted by a jury of the offense of
Indecency with a Child-Contact. Sentence was imposed at
Life with Possibility of Parole, in the Institutional

Division of the Texas Department of Criminal Justice on
October 8, 2013 by the Honorable Jeff Steinhauser, Judge
in the 155th District Court of Austin County.
                           IV.

    Appeal was had to the Fourteenth Court of Appeals.
On November 25, 2014, the Fourteenth Court of Appeals
affirmed appellant's conviction in STATE OF TEXAS V.
TONY MERLOS and numbered 2011R-0105. The Petition
for Discretionary Review was therefore due on
December 29, 2014. This is appellant's first request
to extend the time of filing of his Petition for
Discretionary Review.


                           II.

    Counsel has been unable to complete and file
Appellant's Petition for Discretionary Review within the
required time period. Appellant relies on the following
facts as good cause for his requested extension of the
time for filing:

     During the pendency of this appeal Counsel was a
solo practitioner in Austin County. In additional to his
other legal responsibilities, counsel is under contract
along with two other counsel for all indigent defense

services in Austin County, except for appeals and

Capital Murder cases. Additionally counsel is one of six
attorneys under contract for felony indigent defense
services in Waller County. Further, counsel has been
involved in the following matters since the time of the
decision of the Court of Appeals to today's date:

11-25-14-ACD-BURGER, TAYLOR
12-1-14-12-4-14-281st DCHC-PREYEAR V. KANDASAMY-JURY-TR
12-9-14-ACD-VARGAS,MARTIN,JACKSON,BURGER,HERNANDEZ,BYRD
12-16-14-WCD-HERRON,GARDNER,ALEXANDER
12-18-14-COLCODC-BENCH TRIAL-WILLIAMS V. POLASEK


         ACD-BURGER
         WCD-STYERS
1-6-15-ACD-PICKRON-MURDER CASE-FINAL PT
         BURGER, PHILLIPS
1-8-15 - ACCL-RHINEHART,HOOD
    Further, counsel is set in the following proceeding

from today's date to the requested extension date.
1-12-15-ACD PICKRON-MURDER TRIAL
1-13-15-WCD506-
1-15-15-WCD506-

1-20-15-ACD-VARGAS,SWINDLE,HORDGE

1-29-15-ACCL-MOORE
WCD506      - WALLER COUNTY 506TH DISTRICT COURT

ACD         - AUSTIN COUNTY 155TH DISTRICT COURT

COLCODC - COLORADO COUNTY 25TH DISTRICT COURT

281ST DCHC - 281ST DISTRICT COURT HARRIS COUNTY

ACCL        - AUSTIN COUNTY COURT AT LAW

       WHEREFORE, PREMISES CONSIDERED, appellant respect-

fully requests an extension of 30 days from the due date

to file his petition for discretionary review.



                            Respectfully submitted,

                            CALVIN GARVIE
                            POST OFFICE BOX 416
                            BELLVILLE, TEXAS 77418
                               (979) 865 - 5456


                            BY:
                                  CALVIN GARVIE
                                  STATE BAR NO.:07714300
                                  TEXATTYCG@AOL.COM
                                  ATTORNEY FOR DEFENDANT


                  CERTIFICATE OF SERVICE
I hereby certify that a true copy of this extension
request was delivered or sent to the offices of the
Austin County District Attorney, One East Main,
Bellville, Texas 77418 and the State Prosecuting
Attorney, P.O. Box 12405, Austin, Texas 78711 on
January 12, 2015 by e-mail or fa


                                       CALVIN GARVIE
STATE OF TEXAS               §
COUNTY OF AUSTIN             §
                         AFFIDAVIT
    BEFORE ME, the undersigned authority, on this day
personally appeared CALVIN GARVIE, who after being duly
sworn stated:
    "I am the attorney for the appellant in the
    above numbered and entitled cause. I have read
    the foregoing MOTION TO EXTEND TIME TO FILE
    PETITION FOR DISCRETIONARY REVIEW and swear
    that all of the allegations of fact contained
    therein are true and correct to e best of my
    knowledge."
                            ALVIN GARVIE

                           Affiant


    SUBSCRIBED     AND    SWORN      TO    BEFORE   ME   on

January 11, 2015, to certify which witness my hand and

seal of office.
                                     dAiAL)
                           Notary Public, State of Texas